NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JAMES D. GISONDI,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-3960
                                             )
FEDERAL NATIONAL MORTGAGE                    )
ASSOCIATION,                                 )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 2, 2018.

Appeal from the Circuit Court for Pinellas
County; Marion L. Fleming, Senior Judge.

Mark P. Stopa of Stopa Law Firm, Tampa,
for Appellant.

Daniel S. Stein and Mary Pascal Stella of
Popkin & Rosaler, P.A., Deerfield Beach, for
Appellee.


PER CURIAM.


             Affirmed.



VILLANTI, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.